NOT FOR PUBLICATION                           FILED
                    UNITED STATES COURT OF APPEALS                       OCT 27 2017
                                                                      MOLLY C. DWYER, CLERK
                                                                       U.S. COURT OF APPEALS
                           FOR THE NINTH CIRCUIT

MARCUS DESHAWN WRIGHT,                          No. 16-17033

                Petitioner-Appellant,           D.C. No. 4:16-cv-00422-RM

 v.
                                                MEMORANDUM*
J. T. SHARTLE; et al.,

                Respondents-Appellees.

                   Appeal from the United States District Court
                            for the District of Arizona
                   Rosemary Marquez, District Judge, Presiding

                           Submitted October 23, 2017**

Before:      LEAVY, WATFORD, and FRIEDLAND, Circuit Judges.

      Federal prisoner Marcus Deshawn Wright appeals pro se from the district

court’s judgment dismissing his 28 U.S.C. § 2241 habeas corpus petition. We have

jurisdiction under 28 U.S.C. § 1291. We review de novo the dismissal of a section

2241 petition, see Alaimalo v. United States, 645 F.3d 1042, 1047 (9th Cir. 2011),



      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
and we affirm.

      Wright claims that Bureau of Prisons officials have unconstitutionally

prevented him from litigating his criminal conviction by seizing his mail and

sanctioning him with the loss of phone, visitation, and email correspondence

privileges. These claims are not cognizable under section 2241 because they do

not concern the manner, location, or conditions of his sentence’s execution. See

Hernandez v. Campbell, 204 F.3d 861, 864 (9th Cir. 2000). Rather, as the district

court concluded, the appropriate remedy for Wright’s claims lies in a civil rights

action under Bivens v. Six Unknown Named Agents, 403 U.S. 388 (1971). See

Bounds v. Smith, 430 U.S. 817 (1977) (recognizing right of prisoners to seek relief

under 42 U.S.C. § 1983 for denial of access to the courts); Gibson v. United States,

781 F.2d 1334, 1341 (9th Cir. 1986) (Bivens is “the judicially crafted counterpart

to section 1983”). Moreover, to the extent that Wright claims that he has been

improperly housed in the Special Housing Unit (“SHU”), this claim is moot

because Wright is no longer housed in the SHU. See Munoz v. Rowland, 104 F.3d
1096, 1097-98 (9th Cir. 1997).

      All pending motions are denied.

      AFFIRMED.




                                          2                                    16-17033